Dismissed and Memorandum Opinion filed October 25, 2007







Dismissed
and Memorandum Opinion filed October 25, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00726-CR
 
____________
 
RUBEN RODRIGUEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
268th District Court
Fort Bend County, Texas
Trial Court Cause No.
33,352
 

 
M E M O R A N D U M   O P I N I O N




After a
jury trial, appellant was convicted of indecency with a child.  On December 13,
2001, the trial court sentenced appellant to confinement for twelve years in
the Institutional Division of the Texas Department of Criminal Justice.  On
direct appeal, this court affirmed appellant=s conviction.  See Rodriguez v.
State, No. 14-02-00061-CR (Tex. App.CHouston [14th Dist.] Aug. 29, 2002,
no pet.) (not designated for publication).  Appellant filed an application for
a post-conviction writ of habeas corpus on July 3, 2003.  The trial court
denied the application and forwarded its findings to the Court of Criminal
Appeals, which denied the application without a written order.  Appellant filed
a second application for a post-conviction writ of habeas corpus on April 4,
2005.  The trial court denied the application and forwarded its findings to the
Court of Criminal Appeals, which dismissed the subsequent application without a
written order on September 14, 2005.  
On
August 15, 2007, appellant filed a pro se notice of appeal and request for the
record on appeal.  The appeal was assigned to this court and the clerk=s record was filed on October 2,
2007.  The notice of appeal does not identify an appealable order that
appellant seeks to appeal.  Furthermore, our review of the record also reveals
no order over which this court would have jurisdiction to consider on appeal.  
Appellant=s conviction has been appealed and is
final.  The exclusive post‑conviction remedy in final felony convictions
in Texas courts is through a writ of habeas corpus pursuant to article 11.07 of
the Texas Code of Criminal Procedure.  Olivo v. State, 918 S.W.2d 519,
525 n. 8 (Tex. Crim. App.1996).  An intermediate court of appeals has no
jurisdiction over post-conviction writs of habeas corpus in felony cases.  See
Ex parte Martinez, 175 S.W.3d 510, 512‑13 (Tex. App.CTexarkana 2005, orig. proceeding). 
Therefore,
we lack jurisdiction over this attempted appeal.  Accordingly, the appeal is
ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
25, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.
Do Not Publish C
Tex. R. App. P. 47.2(b).